Title: To George Washington from Myles Cooper, 10 January 1774
From: Cooper, Myles
To: Washington, George



Good Sir,
King’s College N. York, Jan. 10. 1774.

I have received your’s and Mr Custis’s Letters of the 15th of December. For the many polite Expressions of Regard, in Both, I beg Leave to return my just Acknowledgements. I hope and

earnestly wish, the young Adventurer may enjoy every Pleasure, in his new State, which his Imagination hath already formed: and, from every Account of the young Lady’s Disposition and Qualifications, and from my own Knowledge of His, I cannot but think, that they bid very fair for Happiness: I pray Heaven they may obtain it.
The Monies You left my Hands were nearly expended, when Mr Custis went to Virginia; what remained not being sufficient to pay the Tutors the stipulated quarterly Salary. Since the Rect of Your’s, I have called in all the Bills that I could think of: amongst which are two of considerable Sums: viz. Rivington’s of 19.2.3£ and Graham, a Taylor’s, of £58.3.10½. Besides these, there are several small ones, of all which, together with an exact Account of my own Payments, You shall receive the Sums, by the next Post. I say the Sums, on Account of the postage, the Bills themselves, as well those already paid, with Rects to them, as those not yet discharged, being equally at your Service, if You think proper to have them.
The Amount, taken collectively, seems large, but You will find, on Consideration, that the really Collegiate Expences are no ways high. The Death of Miss Custis brought on a considerable Charge; but then the Articles are in Being. The Chair, the Horse, the Money given to Mr Custis for travelling Expences swell the Bill exceedingly; but then, the two former Articles are nearly worth as much, I presume, at this Time, as they were then. The Money laid out in papering the Room &c. must be sunk of course: the furniture has been sold at Auction under the Care of Mr Harpur, into whose Hands Mr Vardill committed the Business, upon his sailing for England. The same person has pack’d up Mr C’s. Clothes &c., & sent them as directed. You will find that the Professors have just been paid their constant Wages; with which they have no Reason to be dissatisfied; tho’ they much lament Mr Custis’s unexpected Departure. For my own part, it is impossible to make any Charge at all: I have no Idea of it.
I should have been happy in waiting upon You at Mount Vernon: but Circumstances, not to be forseen, utterly put it out of my Power to begin my Journey, till such Time as I was convinced You must have set off for Williamsburgh: so that I was not disappointed. Perhaps upon some future Occasion, I may be

more fortunate[.] It would afford me much pleasure to spend a few Days ⟨mutilated⟩ You and Mr Custis, any where: and, I hope it is not ⟨in⟩supposeable that you and He (after he has been some time an Husband) may take another Journey to the northward.
I will write to Mr C. when I send the Accounts. In the mean Time I beg my best Regards to Him, & am, Dr Sr with great Esteem & Respect, Your most obedt Servt &c. &c.

M. Cooper


You must excuse the Scrawl; for the Ink, every second, freezes in my Pen.

